Plaintiff in error, who was plaintiff below, has brought this proceeding to have reviewed an order of the trial court, vacating and setting aside a judgment upon default, and permitting defendants in error, defendants below, to file their answer and defend against the action. Such an order is not a final order, but is interlocutory, from which no appeal lies to this court. Aetna Bldg.   Loan Ass'n v. Williams et al.,26 Okla. 191, 108 P. 1100; Maddle v. Beavers, 24 Okla. 703,104 P. 909; W. L. Moody   Co. v. Freeman   Williams et al.,24 Okla. 701, 104 P. 30; Town of Byars v. Sprouls, 24 Okla. 299,103 P. 1038.
This appeal is therefore dismissed.
All the Justices concur. *Page 391